Case 2:17-cv-11630-NGE-RSW ECF No. 43 filed 10/03/18 Page|D.595 Page 1 of 5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

MICHAEL BOWMAN,

Plaintiff,
v. Case No: 2:17-cv-1 1630-NGE-RSW

ART VAN FURNITURE, INC.,

Defendant.

 

OBJECTION OF JASON J. THOMPSON

NOW COMES putative class member, Jason J. Thompson, and herein lodges
an objection against the above settlement in the above referenced matter for the
following reasons:

1. Submitting a claim as instructed at WWW.avfsettlement.com appears
to offer a choice for filing a claim online of entering the claim ID provided on the
short form class notice g the affected phone number. However, if the claim ID

number is used to submit a claim, the following screen still requires the affected
phone number to be provided.

2. Upon attempting to submit my claim, l entered the only two telephone
numbers that l have records of or memory of, but neither or them worked. I entered
my claim number, 9DW7C73W9D474EF.

There was no way to submit a claim form once the telephone number was

rejected. The website provided no options under the frequently asked questions for

Case 2:17-cv-11630-NGE-RSW ECF No. 43 filed 10/03/18 Page|D.596 Page 2 of 5

submitting a claim in the circumstance where the telephone number is not completed
and accepted by the website.

3. Furthermore, under question 5: “How do I know if I’m in the settlement
class?”, there is no information indicating that if your known telephone numbers are
not accepted, that you are n_ot in the class. Instead, it simply defines class
membership based on receiving a telephone ca11 from Art Van Furniture through the
use of pre-recorded voice technology between May 23, 2013 and July 23, 2018.

4. I have frequently purchased furniture through Art Van Furniture, and
have had an Art Van Fumiture credit card. Itherefore, believe there is sound basis
to believe I am a member of the class since they have access to my name and personal
information, and I did have telephones during the class period.

5. As a class action attorney, I am aware that class definitions may include
individuals who suffered no harm. The above events leave me to wonder whether I
in fact received a pre-recorded voice message from Art Van Furniture during the
class period', or rather, the requirement of a telephone number for claims submission
is deficient in that it omits class members who in fact have been harmed from
receiving benefits; or the database of telephone numbers for eligibility to submit a
claim is deficient, as evidenced by my experience

In conclusion and for the above reasons, I hereby lodge my objection to the

above referenced settlement for consideration by the Court and request that class

Case 2:17-cv-11630-NGE-RSW ECF No. 43 filed 10/03/18 PagelD.597 Page 3 of 5

counsel address the above concerns at the fairness hearing, and if appropriate, order
a subsequent notice to be issued correcting the above outlined errors to fall in
compliance with the notice, claims, and settlement provisions of FRCP 23 and
related case law.

l arn over the age of 21 and if called to testify in open court, I would testify in
accordance with the above facts, and I attempted to contact class counsel in the
month of September by telephone and left a voice message, which has not been
returned, to discuss my objections before filing this objections. If my travel schedule
provides, I Will attend the fairness hearing to assist the court in resolving my

objection.

Dated: September 25, 2018 dam ///by

Jas&i J. rhompéo§@47184)
Sommers Schwartz, P.C.

One Towne Square, 17th Floor
Southfield, MI 48076

(248) 355-0300
jthompson@sommerspc.com

Case 2:17-cv-11630-NGE-RSW ECF No. 43 filed 10/03/18 PagelD.598 Page 4 of 5

PROOF OF SERVICE

I certify that on September 25, 2018, I mailed a copy of OBJECTION OF JASON
J. THOMPSON by regular U.S. mail to the following addresses:

The Honorable Nancy G. Edmunds
c/o Clerk of the Court

Theodore Levin U.S. Courthouse
231 W. Lafayette Blvd., Room 858
Detroit, MI 48226

Steven L. Woodrow, Esq.
Woodrow & Peluso, LLC
3900 E. Mexico Ave., Ste. 300
Denver, CO 80210

Martin W. Jaszczuk, Esq.
Jaszczuk P.C.

311 S. Wacker Dr., Ste. 3200
Chicago, IL 60606

AMW

Jasan/J. Thompson' (1?47184)
Sommers Schwartz, P.C.

One Towne Square, 17th Floor
Southfield, MI 48076

(248) 355-0300
jthompson@sommerspc.com

Case 2:17-cv-11630-NGE-RSW ECF No. 43 filed 10/03/18 PagelD.599 Page 5 of 5

Ricii.\itn n. Fox KENNEtl-i t watkle JuDiTH A. sussKan PARKER G. sTlNAR DAvio M. BLACK
RicHArin L. GRoFFsKv sAMUELA` Mi=_KuR LisA M. EssER-wequNFELLER niNA M\ zALEwsKi RicHARo D. tom

S OM ME RS DAN|EL D‘ swANsoN JosEPii iii munson mem c, HowARo MicHAEL D. M¢cui_i_ouoii, ii ARviN _i. PEARLMAN_ Pic.

SCHWAR-I-Z MicHAEL J,cunMNsHAM KF_viN .i. srooPs Aimr nRAGovic wame MiTcHi-;Li_iii, P.L,c.
MArTHEw of minus JAsoN J. THoi.iPsoN TAD t RuumAYAH oi= cguws§ cit vooN_ PLLc

LAW UFHCES cHARLEs R\ Asii iii LANCE c. vouNG ciiA;iLEs R` AsH iv mut sRoFFsi<v wiLuAM c, GAGE_ P,c,

RoBERr a. slchLs MATTHEW L. tuRNF.R aEu.iAMiN J, wiLEHsi-cv NoRMAN n. woman AvAim LAw oRouP, FLLi:
ANDREW uccHAwowsici JAHRAN cl vasso non M. JoHNsroN Josz-;PH E. GRiHNAN

 

sTANLEv s. scHwAnrz
pew-moa
NomAN s soMMERs
maxim
LEONARD B‘ SCHWARTZ
(1934-21:1?]
ervEn J. schwaer
iiaas:oisi

 

September 25, 2018

The Honorable Nancy G. Edmunds
c/o Clerk ofthe Court

Theodore Levin U.S. Courthouse
23l W. Lafayette Blvd., Room 858
Detroit, MI 48226

RE: Michriel Boiifmrm v. Art l/cm Fiti'nitrii'e. lnc.
Case No: 2:17'-cv-l l 630-NGE-RSW
Objection of Jason .l. Thompson

Dear Clerk:

Enclosed please lind the Objection of Jason J. Thompson to the above referenced
Settlement with a Proof of Service.

Should you have any questions, please feel free to contact me.

Very truly yours,

/W%;

Jason ..l Thompson
J]T/wev

Enclosure

cc: Steven L. Woodrow, Esq.
Woodrow & Peluso, LLC
3900 E. Mexico Ave., Ste. 300
Denver, CO 80210

Martin W. Jaszczuk, Esq,
Jaszczuk P.C.

31 l S. Wacker Dr., Ste. 3200
Chicago, IL 60606

WWW.SOMMERSPC.COM l ONE TOWNE SQUARE, 17“‘ FLOOR. SOUTHF|ELD. Ml 48075 l MA|N: 248-355-0300 f FAX? 248-745-4001

